internal_revenue_service number release date index number ----------------------------------------------------- --------------------------------------------------- --------------------------------------------- --------------------------------------- -------------------------- in re --------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ --------- telephone number --------------------- refer reply to cc psi b09 plr-148203-06 date date legend legend decedent spouse daughter daughter trust daughter 1’s trust daughter 2’s trust ---------------------------- ------------------------ ----------------------------------------------------------- ----------------------------------------------------------- --------------------------------------------------------- --------------------------------------------------------------------- -------------------- --------------------------------------------------------------------- ------------------------------------ ---------------------------------------------------------- ---------------------- ---------------------- court date date dear ---------------- this responds to a letter dated date requesting rulings regarding the income gift and generation-skipping_transfer gst tax consequences of the proposed division of a_trust the facts submitted and representations made are as follows decedent died on date date is prior to date trust was established pursuant to the terms of decedent’s will and first codicil article of trust provides that the residue of decedent’s estate is to be held in trust article provides that during the lifetime of spouse subject_to the trustee’s discretion spouse is to receive distributions of income and principal to provide for her reasonable care support and comfort article provides that upon spouse’s death subject_to the trustee’s discretion income and principal are to be distributed to daughter daughter and their issue to provide for their care maintenance and health subject_to the trustee’s discretion the issue of daughter and daughter are to receive distributions of income and principal to provide for reasonable expenses for their education there is no requirement that the trustee equalize distributions among beneficiaries the trust further provides that upon the death of the latter of daughter and daughter the trust estate is to be divided into equal shares one for each living child of a deceased daughter and each share is to be held in further trust each separate trust share held for a living child is to be distributed one-half to the child free of trust when he or she attains age and the remainder of the trust share is to be distributed to the child free of trust when he or she attains age if a child dies before the complete distribution of his or her trust share the trustee is to distribute the remainder of the trust share as directed in a testamentary limited_power_of_appointment assets not appointed are to be distributed among the child’s living descendants per stirpes if any and if none among the decedent’s living descendants per stirpes spouse died on date it has been represented that all of the children of daughter and daughter are at least years old daughter and daughter each have four children the trustee intends to partition trust into two trusts daughter 1’s trust and daughter 2’s trust and amend article of trust the trustee of trust has obtained the approval of court for the division of the trust and the amendment of article the court order is contingent on receipt of favorable rulings from the internal_revenue_service on the proposed modifications to trust trustee has agreed to modify the court order so that the following terms are in effect upon the division of trust amended article will provide that upon spouse’s death the trust estate is to be divided into two trusts daughter 1’s trust and daughter 2’s trust daughter 1’s trust and daughter 2’s trust will have identical terms to trust except for amended article and will have identical terms to each other except for the identity of the beneficiaries the amended terms of daughter 1’s trust are as follows amended article a will provide that subject_to the trustee’s discretion income and principal are to be distributed to daughter and her children and daughter and her children to provide for their care maintenance and health in addition income and principal are to be distributed to daughter 1’s and daughter 2’s children to provide for their education there is no requirement to equalize distributions among beneficiaries upon daughter 1’s death daughter 1’s trust is to be divided into equal shares one share for each of daughter 1’s living children and distributed to each child free of trust if one of daughter 1’s children fails to survive until the complete distribution of his or her share the trustee is to distribute the remainder of the share as directed in a testamentary limited_power_of_appointment assets not appointed are to be distributed among the child’s living descendants per stirpes if any if none among daughter 1’s living descendants per stirpes if any and if none among decedent’s descendants per stirpes it has been represented that trust has not yet been divided and that when trust is divided trust’s assets will be distributed on a pro-rata basis between daughter 1’s trust and daughter 2’s trust it has been further represented that there have been no additions actual or constructive to trust since its inception the following rulings have been requested the proposed division of trust into two successor trusts will not cause trust to lose its exempt status under ' b a of the tax_reform_act_of_1986 act and ' b i of the generation-skipping_transfer_tax regulations nor will the proposed division subject trust or the resulting trusts to the gst tax the proposed division and pro-rata distribution of trust into two successor trusts will not constitute a transfer of property by either daughter or daughter or subject either of them to the gift_tax under ' the proposed division of trust into two successor trusts and the pro-rata distribution of trust’s assets between the successor trusts will not result in the realization of any income under ' nor the realization any gain_or_loss under ' by trust or the beneficiaries after the proposed division of trust into two successor trusts the assets of the successor trusts will have the same basis under ' as they had when held by trust after the proposed division of trust into two successor trusts the holding periods of the assets held by the successor trusts will include the holding periods of the assets when the assets were held by trust after the proposed division of trust into two successor trusts each successor trust will be treated as a separate taxpayer under ' f daughter 2’s trust will continue to use the current tax identification_number of trust and daughter 1’s trust will receive a new tax identification_number law and analysis ruling sec_2601 imposes a tax on every generation-skipping_transfer within the meaning of subchapter_b under a of the act the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would cause the trust to be included in his or her gross_estate under or if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer sec_26_2601-1 example provides as follows in grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a’s issue and one for the benefit of b and b’s issue the trust for a and a’s issue provides that the trustee has the discretion to distribute trust income and principal to a and a’s issue in such amounts as the trustee deems appropriate on a’s death the trust principal is to be distributed equally to a’s issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b’s issue the trust for b and b’s issue is identical except for the beneficiaries and terminates at b’s death at which time the trust principal is to be distributed equally to b’s issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a’s issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter in the present case trust was irrevocable on date it is represented that no additions actual or constructive have been made to trust after that date trust will be divided on a pro-rata basis into two successor trusts and except for the changes to article the successor trusts will have the same terms as trust the changes to article are similar to the changes described in ' b i e example therefore the proposed division of trust will not result in a shift of any beneficial_interest in trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the proposed division and the proposed division will not extend the time for vesting of any beneficial_interest in trust beyond the period provided for in trust accordingly based on the facts submitted and the representations made and provided the court order is modified we conclude that the proposed division of trust into two successor trusts will not cause trust to lose its exempt status under ' b a of the act and ' b i nor will the proposed division subject trust daughter 1’s trust or daughter 2’s trust to the gst tax provided there are no additions actual or constructive to daughter 1’s trust and daughter 2’s trust after date ruling sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by ' applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift in this case the interest of each beneficiary will remain the same after the proposed division as it was prior to the division accordingly based on the facts submitted and the representations made and provided the court order is modified we conclude that the proposed division and pro-rata distribution of trust into two successor trusts will not plr-148203-06 constitute a transfer of property by either daughter or daughter or subject either of them to the gift_tax under ' ruling sec_3 sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized therefrom over the adjusted_basis provided in ' for determining gain and the loss is the excess of the adjusted_basis provided in ' over the amount_realized sec_1001 provides that except as otherwise provided the entire amount of the gain_or_loss on the sale_or_exchange of property is recognized sec_1_1001-1 of the income_tax regulations provides as a general_rule that except as otherwise provided in subtitle a the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially in either kind or in extent is treated as income or as loss sustained for purposes of ' in an exchange of property each party to the exchange gives up a property interest in return for a new or additional property interest such an exchange of property is a disposition under ' a see ' revrul_56_437 1956_2_cb_507 holds that a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests in order to extinguish their survivorship interests an exchange of property results in the realization of gain under ' if the properties exchanged are materially different 499_us_554 a material difference exists when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers id pincite in this case trust’s assets will be distributed on a pro-rata basis between daughter 1’s trust and daughter 2’s trust accordingly based on the information submitted and the representations made and provided the court order is modified we conclude that the proposed partition of trust into two separate successor trusts to be funded on a pro-rata basis will not cause the interests of the beneficiaries of the separate trusts to differ materially the beneficiaries will hold essentially the same interests before and after the pro-rata division therefore the proposed division of trust into two separate successor trusts will not result in the realization by trust or the beneficiaries of any income under ' and will not result in the realization of any gain_or_loss under ' ruling plr-148203-06 sec_1015 provides that the basis in property acquired by a transfer in trust is the same as it would be in the hands of the grantor with adjustments for gain and loss recognized sec_1_1015-2 provides that in the case of property acquired after date by transfer in trust other than by a transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor upon such transfer under the law applicable to the year in which the transfer is made in this case based upon the facts submitted and the representations made and provided the court order is modified we conclude that because neither and applies to the proposed transaction the basis of the assets for each of the successor trusts will be the same as trust’s basis in the assets at the time of the transfer ruling under and b in determining the period for which the taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter of subtitle a such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in his hands as it would have in the hands of such other person because ' provides that the basis of the assets received by the successor trusts is the same as the basis of those assets in the hands of trust at the time of the transfer we conclude based upon the facts submitted and the representations made and provided the court order is modified that pursuant to sec_1223 the holding periods of the assets held by the successor trusts will include the holding periods of the assets when the assets were held by trust ruling sec_643 provides that for purposes of subchapter_j of chapter of subtitle a under regulations to be prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of the tax_imposed_by_chapter_1 section b of the act provides ' f shall apply to taxable years beginning after date except that in the case of a_trust that was irrevocable on date it shall apply only to that portion of the trust that is attributable to contributions to corpus after date plr-148203-06 trust was established prior to date and it has been represented that no additions have been made to trust since its inception therefore based on the facts submitted and representations made we conclude that as long as daughter 1’s trust and daughter 2’s trust are separately managed and administered they will be treated as separate trusts for federal_income_tax purposes except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely melissa c liquerman melissa c liquerman senior technician reviewer passthroughs special industries enclosures copy for ' purposes cc
